Citation Nr: 1607032	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-33 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at the Southeast Georgia Health System Camden Campus on July 21, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel





INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 1968 to August 1970. His awards and decorations include the Purple Heart, the Combat Aircraft Insignia with Three Gold Stars, and the Distinguished Flying Cross, among others.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida. In the August 2014 Board decision, the medical reimbursement claim was bifurcated into two separate issues. The issue of entitlement to payment or reimbursement of medical expenses incurred during treatment at the Southeast Georgia Health System Camden Campus on July 21, 2011, on the basis of prior authorization was decided by the Board. The Board remanded the issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at the Southeast Georgia Health System Camden Campus on July 21, 2011, the current issue on appeal, to the VAMC for additional development. The development has been completed and the case has been returned to the Board for appellate review.

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1. The Veteran is in receipt of service connection for residuals of head wound with PTSD and headaches, currently evaluated as 100 percent disabling; residuals fracture of left ankle, currently evaluated as 10 percent disabling; bilateral tinnitus, currently evaluated as 10 percent disabling; laceration right little finger, currently evaluated as noncompensable; bilateral severe high frequency neural hearing loss, currently evaluated as noncompensable. The combined rating is 100 percent.

2. The Veteran received medical treatment for laceration to tip of left middle finger at Southeast Georgia Health System Camden Campus on July 21, 2011. The diagnosis was the same, laceration of the finger.

3. A prudent layperson would not believe the symptoms the Veteran experienced prior to treatment at the Southeast Georgia Health System Camden Campus (emergency department) were emergent in nature.
 
4. A VA facility was feasibly available considering the non-emergent nature of the Veteran's symptoms. 


CONCLUSION OF LAW


The criteria for reimbursement of unauthorized medical expenses incurred on July 21, 2011, at Southeast Georgia Health System Camden Campus have not been met. 38 U.S.C.A. §§ 1703, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.120, 17.130, 17.1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). The claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code. The law pertaining to the duty to notify and to assist and its implementing regulations are not applicable to such claims. See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004). 

Notwithstanding the fact that such law is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for payment or reimbursement of medical expenses. In this case, a letter sent to the Veteran in September 2014, as well as the September 2014 Supplemental  Statement of the Case, informed the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide. VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as obtaining private and VA medical records.
Therefore, the Board finds that it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal. 

Laws and Regulations

When VA facilities are not capable of furnishing the care or services required, the Secretary may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility. 38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

A claim for payment or reimbursement of services not previously authorized may be filed by the Veteran who received the services or by the hospital, clinic, or community resource which provided the services, or by a person other than the Veteran who paid for the services. 38 C.F.R. § 17.123. Here, the claim for payment or reimbursement was submitted by Veteran.

To the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation (except prosthetic appliances, similar devices, and repairs) may be paid on the basis of a claim timely filed, under the following circumstances:

(a) For veterans with service-connected disabilities. Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Ch . 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in [38 C.F.R.] § 17.48(j); and

(b) In a medical emergency. Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c) When Federal facilities are unavailable. VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3). All three of these statutory requirements must be met before payment may be authorized. Zimick v. West, 11 Vet. App. 45, 49   (1998). 

Under 38 U.S.C.A. § 1728(c) (see also 38 U.S.C.A. § 1725(f)(1) the term "emergency treatment" is defined as medical care or services furnished in the judgment of VA:

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; 

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and 

(C) until: (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or, (ii) such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility. 

Analysis

In this case, the Veteran seeks reimbursement for expenses related to medical treatment he received for laceration to tip of left middle finger at Southeast Georgia Health System Camden Campus on July 21, 2011. 

The July 20, 2011 North Florida/South Georgia VA CBOC (community based outpatient clinic) treatment record reflects that the Veteran cut his left middle finger doing yard work. There was a straight laceration to the left middle finger that measured 1.5 cm. There was no bleeding or significant redness. His vitals were stable. The Veteran denied pain. The area was cleansed with betadine and gauze and a band aid were applied. The Veteran was provided with wound care instructions and instructed to follow-up or go to "LC urgent care (referring to the Lake City VAMC in Florida) if he developed signs or symptoms of infection, including fever, increased pain, odor or drainage. He was advised to dress the wound daily until his wound was healed from inside out. The examiner documented that the Veteran verbalized understanding of his care instructions.

The July 21, 2011 Southeast Georgia Health System Camden Campus treatment records reflects that the Veteran came to the emergency department complaining that he tried to swing a golf club that morning and he began to bleed again from his lacerated left middle finger tip. His reported symptoms were pain (minimal) and bleeding (moderate). However, prior to arrival he was able to secure the area with a band aid and there was no active bleeding on his arrival. Objectively, a jagged laceration without bleeding that was closed well with good perfusion on the pad of his left middle finger was observed. The examiner determined that it was too late and really unnecessary to suture the finger. It was expected that he would do well with conservative care if he cared for his finger.

The claim was denied by the VAMC because the condition was determined to be non-emergent.

Based upon review of the record as documented hereinabove, the Board must deny the Veteran's claim for medical reimbursement. Here, the first requirement under 38 C.F.R. § 17.120(a)  is satisfied as the Veteran is service connected for residuals of head wound with PTSD and headaches with a 100 percent rating and he has a total disability permanent in nature resulting from a service-connected disability.

However, the second requirement under 38 C.F.R. § 17.120(b)  is not satisfied as the evidence does not demonstrate that treatment at the Southeast Georgia Health System Camden Campus was rendered in a medical emergency of such nature that delay would have been hazardous to life or health. The evidence shows that when discharged from the North Florida/South Georgia VA CBOC on July 20, 2011, the Veteran's vitals were stable and he denied pain. He was provided with wound care instructions and instructed to follow-up or go to Lake City VAMC if he developed signs or symptoms of infection, including fever, increased pain, odor or drainage. The July 21, 2011 Southeast Georgia Health System Camden Campus treatment record documents that the Veteran tried to swing a golf club that morning and he began to bleed again from his lacerated left middle finger tip. Though he complained of minimal pain and moderate bleeding, treatment records document that he was able to secure the area with a band aid and stop the bleeding prior to his arrival at the Southeast Georgia Health System Camden Campus. On examination a jagged laceration without bleeding that was closed well with good perfusion on the pad of his left middle finger was observed. The examiner determined that it was too late and really unnecessary to suture the finger. Thus, the Board concludes that the circumstances as documented above do not constitute a medical emergency (i.e., a medical emergency of such nature that delay would have been hazardous to life or health). See 38 C.F.R. 17.120. The more severe symptom that he was advised to watch out for, namely infection, was not documented. Further of note again, the Veteran was able to stop the bleeding and secure the area with a band aid prior to his arrival at the Southeast Georgia Health System Camden Campus. Simply put, there is nothing to indicate his left middle finger laceration was of such severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect that absence of immediate medical attention to result in placing the health of the Veteran in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

Furthermore, a VA facility was feasibly available to the Veteran (i.e., the third requirement under 38 C.F.R. § 17.120(c) is not satisfied). Given that he was able to secure the area and stop the bleeding, the Board finds that the Veteran could have feasibly returned to the North Florida/South Georgia VA CBOC. However, to the extent that the Veteran felt urgent care was required, the Board notes that the Veteran was instructed to follow-up or go to the Lake City VAMC urgent care if he developed signs or symptoms of infection. The Board takes judicial notice (see Yeoman v. West, 140 F. 3d 1443 (Fed. Cir. 1998); Dedicatoria v. Brown, 8 Vet. App. 441 (1995) that the Lake City VAMC in Florida is 97.5 miles away from his residence (approximately a 90 minute drive) whereas the Southeast Georgia Health System Camden Campus is approximately 2.8 miles away (approximately a 7 minute drive); however, given the non-emergent nature of his lacerated left middle finger tip, the Board finds that he could have returned to the North Florida/South Georgia VA CBOC or visited the Lake City VAMC. 
 
As treatment for laceration on the tip of his left middle finger did not constitute a medical emergency and a VA facility was feasibly available to the Veteran, the criteria for reimbursement of unauthorized medical expenses incurred during treatment at the Southeast Georgia Health System Camden Campus on July 21, 2011 have not been met. The claim on appeal is therefore denied. 



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at the Southeast Georgia Health System Camden Campus on July 21, 2011, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


